United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
U.S. POSTAL SERVICE, R.W. JENKINS
STATION, Tulsa, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-304
Issued: May 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 7, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated December 12, 2006 and August 3, 2007, finding
that he did not sustain an injury on October 25, 2006 in the performance of duty. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction of the merits of this appeal.
ISSUE
The issue is whether appellant has established that he sustained an injury on October 25,
2006 in the performance of duty, as alleged.
FACTUAL HISTORY
On October 26, 2006 appellant, then a 54-year-old letter carrier, filed a traumatic injury
claim alleging that on October 25, 2006 he experienced pain in his left foot while walking up
steps to a house. He did not stop work.
Appellant submitted reports covering the period October 27 through November 1, 2006
from his physical therapists, regarding treatment of a lumbar strain and synovitis of the foot. In

reports dated October 26 and November 1, 2006, Bradley D. Helton, a physician’s assistant,
stated that appellant sustained a lumbar strain and synovitis of the foot that was caused or
aggravated by an employment activity.
By letter dated November 8, 2006, the Office advised appellant that the evidence
submitted was insufficient to establish his claim. It addressed the additional factual and medical
evidence he needed to submit.
In an October 26, 2006 report, Mr. Helton reiterated his prior diagnoses and restrictions.
He opined that the October 25, 2006 incident was more likely than not work related.
The November 15 and 29, 2006 medical reports of Dr. Harold L. Battenfield, an
orthopedic surgeon, stated that the date of appellant’s injury was October 25, 2006. He opined
that appellant sustained synovitis of the left foot. On November 29, 2006 Dr. Battenfield
released appellant from his care and stated that he could return to regular-duty work.
By decision dated December 12, 2006, the Office denied appellant’s claim on the
grounds that he did not establish that the claimed employment incident occurred at the time,
place and in the manner alleged.
On January 2, 2007 the Office received a December 6, 2006 letter in which appellant
further described the alleged October 25, 2006 injury. While on his route, he went up the steps
of a house to deliver mail and experienced very sharp pain at the bottom of his left foot.
Appellant noted that he had previously filed an assigned claim number 162112087, for synovitis
of the right foot.
An unsigned report dated October 26, 2006, indicated that on October 25, 2006 appellant
sustained a left foot injury while walking.
In a November 6, 2006 report, Mr. Helton reiterated his prior diagnosis of lumbar strain
and synovitis of the foot and appellant’s restrictions.
On December 28, 2006 appellant requested an oral hearing before an Office hearing
representative regarding the December 12, 2006 decision.
In reports dated March 30, 2007, Dr. Joseph A. Blough, a Board-certified family
practitioner, reviewed a history that on October 25, 2006 appellant was climbing up steps while
delivering mail when he immediately experienced pain in his lower back and left foot. He also
provided a history of appellant’s medical treatment and family, social and employment
background. On physical examination of the thoracic and lumbar spines, Dr. Blough reported
decreased range of motion and strength in all planes and trigger points that were palpable over
the bilateral paravertebral musculature. He noted a straight leg raising test on the left at
30 degrees with pain radiating into the bilateral hips and a negative straight leg raising test on the
right. Loss of sensation to monofilament testing was noted over the left anterior leg and left foot
when compared to the right. Weakness was demonstrated with bilateral hips with resisted
flexion. Weakness was demonstrated with resisted flexion and extension bilaterally with regard
to appellant’s hips. On examination of the right and left feet, Dr. Blough reported decreased
range of motion and strength in all planes. Tenderness to palpation was demonstrated over the
2

bilateral plantar aspects of the feet. Instability was demonstrated bilaterally with single limb
standing. Weakness was demonstrated against resisted flexion and extension of the bilateral
great toes. Loss of sensation to monofilament testing was noted. No swelling or ecchymosis
was demonstrated. Tenderness to palpation was demonstrated in the mid-foot and forefoot
bilaterally. Anterior drawer test was negative.
Dr. Blough diagnosed appellant with lumbar spine sprain/strain with trigger point
formation, lumbar radiculopathy, left plantar fasciitis and left foot synovitis. He opined that
appellant’s lumbar spine and left foot/ankle conditions were a result of the October 25, 2006
incident. Dr. Blough stated that appellant’s ongoing complaints of pain, weakness and instability
in the lumbar spine and left foot/ankle were supported by his clinical examination. He provided
a treatment plan and work restrictions.
By decision dated August 3, 2007, an Office hearing representative affirmed the
December 12, 2006 decision, as modified. He found the evidence of record sufficient to
establish that the alleged incident occurred at the time, place and in the manner alleged.
However, the medical evidence was insufficient to establish that appellant sustained a medical
condition causally related to the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within applicable time limitation; that an injury was sustained while in the performance of
duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.2 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
of an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.4
In order to meet his burden of proof to establish the fact that he sustained an injury in the

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra
note 2.
4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

3

performance of duty, an employee must submit sufficient evidence to establish that he actually
experienced the employment injury or exposure at the time, place and in the manner alleged.5
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.6 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.7 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.8
ANALYSIS
The record supports that on October 25, 2006 appellant was walking up steps while
delivering mail on his route. With respect to whether he sustained an injury on October 25,
2006, the Board finds that the medical evidence is sufficient to require further development of
the claim.
Dr. Blough’s March 30, 2007 reports reviewed a history of the October 25, 2006
employment incident. He provided detailed findings on physical examination. Dr. Blough
diagnosed appellant with lumbar spine sprain/strain with trigger point formation, lumbar
radiculopathy, left plantar fasciitis and left foot synovitis. He opined that appellant’s lumbar
spine and left foot/ankle conditions were a result of the October 25, 2006 employment incident.
Dr. Blough explained that appellant’s ongoing complaints of pain, weakness and instability in
the lumbar spine and left foot/ankle were supported by his findings on clinical examination.
The Board finds that Dr. Blough’s reports are sufficient to require further development of
the claim. The medical reports reflect an accurate history of the accepted employment incident
and noted, with explanation, why appellant’s back and left foot conditions were caused by the
October 25, 2006 employment incident. While Dr. Blough’s reports are not fully rationalized to
discharge appellant’s burden of proof as they do not explain how his clinical findings establish a
causal relationship between his conditions and the accepted employment incident, they raise an
uncontroverted inference of causal relationship.9
On remand, the Office should prepare a statement of accepted facts and refer appellant,
along with his medical records, for a second opinion examination to obtain a rationalized opinion
as to whether the October 25, 2006 employment incident caused or aggravated his current back

5

Linda S. Jackson, 49 ECAB 486 (1998).

6

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
7

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

8

Charles E. Evans, 48 ECAB 692 (1997).

9

John J. Carlone, supra note 6.

4

and left foot conditions. Following such further development as deemed necessary, the Office
shall issue an appropriate final decision on this issue.
CONCLUSION
The Board finds that the case is not in posture for decision as to whether appellant
sustained an injury on October 25, 2006 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the August 3, 2007 and December 12, 2006
decisions of the Office of Workers’ Compensation Programs are set aside and the case is
remanded for further proceedings consistent with this decision.
Issued: May 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

